 



Exhibit 10.52
Service Corporation International
2005 Executive Deferred Compensation Plan
Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE 1  DEFINITIONS
    1  
 
       
ARTICLE 2  SELECTION, ENROLLMENT, ELIGIBILITY
    7  
 
       
2.1  Selection by Committee
    7  
2.2  Enrollment and Eligibility Requirements; Commencement of Participation
    7  
 
       
ARTICLE 3 DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/COMPANY RESTORATION
MATCHING AMOUNTS /VESTING/CREDITING/TAXES
    8  
 
       
3.1 Minimum Deferrals
    8  
3.2 Maximum Deferral
    9  
3.3 Election to Defer; Effect of Election Form
    9  
3.4 Withholding and Crediting of Annual Deferral Amounts
    10  
3.5 Company Contribution Amount
    10  
3.6 Company Restoration Matching Amount
    11  
3.7 Crediting of Amounts after Benefit Distribution
    11  
3.8 Vesting
    11  
3.9 Crediting/Debiting of Account Balances
    12  
3.10 FICA and Other Taxes
    14  
 
       
ARTICLE 4 SCHEDULED DISTRIBUTION; UNFORESEEABLE FINANCIAL EMERGENCIES
    14  
 
       
4.1 Scheduled Distribution
    14  
4.2 Postponing Scheduled Distributions
    15  
4.3 Other Benefits Take Precedence Over Scheduled Distributions
    15  
4.4 Unforeseeable Financial Emergencies
    15  
 
       
ARTICLE 5 CHANGE IN CONTROL BENEFIT
    16  
 
       
5.1 Change in Control Benefit
    16  
5.2 Payment of Change in Control Benefit
    16  
 
       
ARTICLE 6 RETIREMENT BENEFIT
    17  
 
       
6.1 Retirement Benefit
    17  
6.2 Payment of Retirement Benefit
    17  
 
       
ARTICLE 7 TERMINATION BENEFIT
    18  
 
       
7.1 Termination Benefit
    18  
7.2 Payment of Termination Benefit
    18  
 
       
ARTICLE 8 DISABILITY BENEFIT
    19  
 
       
8.1 Disability Benefit
    19  
8.2 Payment of Disability Benefit
    19  
 
       
ARTICLE 9 DEATH BENEFIT
    19  
 
       
9.1 Death Benefit
    19  
9.2 Payment of Death Benefit
    19  

-i-



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE 10 BENEFICIARY DESIGNATION
    19  
 
       
10.1 Beneficiary
    19  
10.1 Beneficiary Designation; Change; Spousal Consent
    20  
10.3 Acknowledgment
    20  
10.3 No Beneficiary Designation
    20  
10.5 Doubt as to Beneficiary
    20  
10.6 Discharge of Obligations
    20  
 
       
ARTICLE 11 LEAVE OF ABSENCE
    20  
 
       
11.1 Paid Leave of Absence
    20  
11.2 Unpaid Leave of Absence
    21  
 
       
ARTICLE 12 TERMINATION OF PLAN, AMENDMENT OR MODIFICATION
    21  
 
       
12.1 Termination of Plan
    21  
12.2 Amendment
    22  
12.3 Plan Agreement
    22  
12.4 Effect of Payment
    22  
 
       
ARTICLE 13 ADMINISTRATION
    22  
 
       
13.1 Committee Duties
    22  
13.2 Administration Upon Change In Control
    22  
13.3 Agents
    23  
13.4 Binding Effect of Decisions
    23  
13.5 Indemnity of Committee
    23  
13.6 Employer Information
    23  
 
       
ARTICLE 14 OTHER BENEFITS AND AGREEMENTS
    23  
 
       
14.1 Coordination with Other Benefits
    23  
 
       
ARTICLE 15 CLAIMS PROCEDURES
    24  
 
       
15.1 Presentation of Claim
    24  
15.2 Notification of Decision
    24  
15.3 Review of a Denied Claim
    25  
15.4 Decision on Review
    25  
15.5 Legal Action
    25  
 
       
ARTICLE 16 TRUST
    26  
 
       
16.1 Establishment of the Trust
    26  
16.2 Interrelationship of the Plan and the Trust
    26  
16.3 Distributions From the Trust
    26  
 
       
ARTICLE 17 MISCELLANEOUS
    26  
 
       
17.1 Status of Plan
    26  
17.2 Unsecured General Creditor
    26  
17.3 Employer’s Liability
    26  
17.4 Nonassignability
    26  
17.5 Not a Contract of Employment
    27  

-ii-



--------------------------------------------------------------------------------



 



              PAGE  
17.6 Furnishing Information
    27  
17.7 Terms
    27  
17.8 Captions
    27  
17.9 Governing Law
    27  
17.10 Notice
    28  
17.11 Successors
    28  
17.12 Spouse’s Interest
    28  
17.13 Validity
    28  
17.14 Incompetent
    28  
17.15 Court Order
    28  
17.16 Distribution in the Event of Income Inclusion Under 409A
    29  
17.17 Deduction Limitation on Benefit Payments
    29  
17.18 Insurance
    29  

-iii-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
SERVICE CORPORATION INTERNATIONAL
2005 Executive Deferred Compensation Plan
Effective January 1, 2005
Purpose
     The purpose of this Plan is to provide specified benefits to Directors and
a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Service Corporation International, a Texas corporation, and its affiliates and
subsidiaries, if any, that sponsor this Plan. This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA.
     The provisions of this Plan shall amend and restate the plan provisions of
the Service Corporation International Director’s Deferred Compensation Fee Plan
for Attendance Fees for Regular and Special Board Meetings and Committee
Meetings, and Other Board Events or Activities, adopted May 8, 2003 (the
“Director Deferred Compensation Plan”), with respect to all account balances
credited to the Director Deferred Compensation Plan. Any and all such balances
accrued by a Participant under the Director Deferred Compensation Plan (
referred to herein as the “Transfer Amount”) shall be credited to the
Participant’s Account Balance under this Plan as soon as administratively
practicable following the adoption of this Plan.
     This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. Consistent with the
foregoing, and in order to transition the Transfer Amount to the requirements of
Code Section 409A and related Treasury guidance and Regulations, the Committee
has made available to the participants in the Director Deferred Compensation
Plan certain limited transition relief described more fully in Appendix A of
this Plan.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of (i) the Participant’s Annual
Accounts, and (ii) the Participant’s Transfer Amount, if any, and amounts
credited or debited on such Transfer Amount pursuant to this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan. The Account Balance shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

-1-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

1.2   “Annual Account” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the following amount: (i) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and Company
Restoration Matching Amount for any one Plan Year, plus (ii) amounts credited or
debited to such amounts pursuant to this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Annual Account for such Plan Year. The Annual Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

1.3   “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Director Fees and LTIP Amounts that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year. In the event of a
Participant’s Retirement, Disability, death or Termination of Employment prior
to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

1.4   “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the vested portion
of each Annual Account shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee, and (ii) for remaining annual installments, the vested portion of
each applicable Annual Account shall be calculated on every anniversary of such
calculation date, as applicable. Each annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due to the
Participant. By way of example, if the Participant elects a ten (10) year Annual
Installment Method as the form of Retirement Benefit for an Annual Account, the
first payment shall be 1/10 of the vested balance of such Annual Account,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the vested balance of such Annual Account, calculated as
described in this definition.

1.5   “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

-2-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

1.6   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.7   “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8   “Benefit Distribution Date” shall mean a date that triggers distribution
of a Participant’s vested benefits. A Benefit Distribution Date for a
Participant shall be determined upon the occurrence of any one of the following:

  (a)   If the Participant Retires, the Benefit Distribution Date for his or her
vested Account Balance shall be (i) the last day of the six-month period
immediately following the date on which the Participant Retires if the
Participant is a Key Employee, and (ii) for all other Participants, the date on
which the Participant Retires; provided, however, in the event the Participant
changes the Retirement Benefit election for one or more Annual Accounts in
accordance with Section 6.2(b), the Benefit Distribution Date for such Annual
Account(s) shall be postponed in accordance with such section 6.2(b);     (b)  
If the Participant experiences a Termination of Employment, the Benefit
Distribution Date for his or her vested Account Balance shall be (i) the last
day of the six-month period immediately following the date on which the
Participant experiences a Termination of Employment if the Participant is a Key
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Termination of Employment; provided, however, in the event the
Participant changes the Termination Benefit election for one or more Annual
Accounts in accordance with Section 7.2(b), the Benefit Distribution Date for
such Annual Account(s) shall be postponed in accordance with such section
7.2(b);     (c)   If the Participant dies prior to the complete distribution of
his or her vested Account Balance, the Participant’s Benefit Distribution Date
shall be the date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death; or     (d)   If the
Participant becomes Disabled, the Participant’s Benefit Distribution Date shall
be the date on which the Participant becomes Disabled; or     (e)   If (i) a
Change in Control occurs prior to the Participant’s Termination of Employment,
Retirement, death or Disability, and (ii) the Participant has elected to receive
a Change in Control Benefit, as set forth in Section 5.1 below, the
Participant’s Benefit Distribution Date shall be the date on which the Company
experiences a Change in Control, as determined by the Committee in its sole
discretion.

1.9   “Board” shall mean the board of directors of the Company.

-3-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

1.10   “Bonus” shall mean any compensation, in addition to Base Salary and LTIP
Amounts, earned by a Participant for services rendered during a Plan Year, under
any Employer’s annual bonus and cash incentive plans.   1.11   “Change in
Control” shall mean any “change in control event” as defined in accordance with
Code Section 409A and related Treasury guidance and Regulations.   1.12  
“Change in Control Benefit” shall have the meaning set forth in Article 5.  
1.13   “Claimant” shall have the meaning set forth in Section 15.1   1.14  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.15   “Committee” shall mean the committee described in
Article 13.   1.16   “Company” shall mean Service Corporation International, a
Texas corporation, and any successor to all or substantially all of the
Company’s assets or business.   1.17   “Company Contribution Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.5.  
1.18   “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.6.   1.19   “Death Benefit”
shall mean the benefit set forth in Article 9.   1.20   “Director” shall mean
any member of the board of directors of any Employer.   1.21   “Director Fees”
shall mean the annual meeting fees earned by a Director from any Employer, as
compensation for serving on the board of directors.   1.22   “Disability” or
“Disabled” shall mean that a Participant is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident or health plan covering employees of the
Participant’s Employer. For purposes of this Plan, a Participant shall be deemed
Disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with the
applicable disability insurance program of such Participant’s Employer, provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements in the preceding sentence.   1.23  
“Disability Benefit” shall mean the benefit set forth in Article 8.   1.24  
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

-4-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

1.25   “Employee” shall mean a person who is an employee of any Employer.   1.26
  “Employer(s)” shall mean the Company and/or any of its subsidiaries and
affiliates (now in existence or hereafter formed or acquired) that are members
of a controlled group as defined in Code Sections 414(b) and 414(c), have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.   1.27   “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.   1.28   “401(k) Plan” shall
mean, with respect to an Employer, a plan qualified under Code Section 401(a)
that contains a cash or deferral arrangement described in Code Section 401(k),
adopted by the Employer, as it may be amended from time to time, or any
successor thereto.   1.29   “Key Employee” shall mean any Participant who is a
“key employee” (as defined in Code Section 416(i) without regard to paragraph
(5) thereof), as determined by the Committee based upon the 12-month period
ending on each December 31st (such 12-month period is referred to below as the
“identification period”). All Participants who are determined to be key
employees under Code Section 416(i) (without regard to paragraph (5) thereof)
during the identification period shall be treated as a Key Employee for purposes
of the Plan during the 12-month period that begins on the first day of the 4th
month following the close of such identification period. By way of example, any
Participant who is identified as a “key employee” during the identification
period ending December 31, 2006 would be treated as a Key Employee for purposes
of this Plan (and therefore subject to a six-month delay in commencement of
benefit payments pursuant to Section 1.8(a) or 1.8(b), as applicable) if the
Participant Retires or experiences a Termination of Employment between April 1,
2007 and March 31, 2008.   1.30   “LTIP Amounts” shall mean the cash portion of
the compensation attributable to a Plan Year that is earned by a Participant as
an Employee under the Company’s Performance Unit Plan or any other
“performance-based compensation” within the meaning of Section 409A of the Code
as designated by the Committee.   1.31   “Participant” shall mean any Employee
or Director (i) who is selected to participate in the Plan, (ii) who submits an
executed Plan Agreement, Election Form and Beneficiary Designation Form, which
are accepted by the Committee, and (iii) whose Plan Agreement has not
terminated.   1.32   “Plan” shall mean the Service Corporation International
2005 Executive Deferred Compensation Plan, which shall be evidenced by this
instrument and by each Plan Agreement, as they may be amended from time to time.
  1.33   “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the

-5-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

    Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement. The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.   1.34   “Plan Year”
shall mean a period beginning on January 1 of each calendar year and continuing
through December 31 of such calendar year.   1.35   “Retirement”, “Retire(s)” or
“Retired” shall mean, with respect to an Employee, separation from service (as
determined in accordance with Code Section 409A and related Treasury guidance
and Regulations), with all Employers for any reason other than death or
Disability, on or after the earlier of the attainment of age sixty (60) with
five (5) Years of Service; and shall mean with respect to a Director who is not
an Employee, separation from service as a Director with all Employers. If a
Participant is both an Employee and a Director, Retirement shall not occur until
he or she Retires as both an Employee and a Director.   1.36   “Retirement
Benefit” shall mean the benefit set forth in Article 6.   1.37   “Scheduled
Distribution” shall mean the distribution set forth in Section 4.1.   1.38  
“Terminate the Plan”, “Termination of the Plan” shall mean a determination by
the Company’s board of directors that (i) all of its Participants shall no
longer be eligible to participate in the Plan, (ii) all deferral elections for
such Participants shall terminate, and (iii) such Participants shall no longer
be eligible to receive company contributions under this Plan.   1.39  
“Termination Benefit” shall mean the benefit set forth in Article 7.   1.40  
“Termination of Employment” shall mean the separation from service (as
determined in accordance with Code Section 409A and related Treasury guidance
and Regulations) with all Employers, voluntarily or involuntarily, for any
reason other than Retirement, Disability or death. If a Participant is both an
Employee and a Director, a Termination of Employment shall occur only upon the
termination of the last position held.   1.41   “Trust” shall mean one or more
trusts established by the Company in accordance with Article 16.   1.42  
“Unforeseeable Financial Emergency” shall mean a severe financial hardship of
the Participant or his or her Beneficiary resulting from (i) an illness or
accident of the Participant or Beneficiary, the Participant’s or Beneficiary’s
spouse, or the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Committee.

-6-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

1.43   “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Committee shall make a determination as to
whether any partial year of employment shall be counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.   2.2   Enrollment and Eligibility
Requirements; Commencement of Participation.

  (a)   As a condition to participation, each Director or selected Employee who
is eligible to participate in the Plan effective as of the first day of the next
Plan Year shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form, prior to the first day of
such Plan Year, or such other earlier deadline as may be established by the
Committee in its sole discretion. In addition, the Committee shall establish
from time to time such other enrollment requirements as it determines, in its
sole discretion, are necessary.     (b)   A Director or selected Employee who
first becomes eligible to participate in this Plan after the first day of a Plan
Year must complete these requirements within thirty (30) days after he or she
first becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan Year. In such event, such person’s
participation in this Plan shall not commence earlier than the date determined
by the Committee pursuant to Section 2.2(d) and such Election Form shall apply
only to any portion of his or her Base Salary, Bonus, and/or Director Fees that
are paid with respect to services performed after such Election Form is received
by the Committee. With respect to compensation that is earned based upon a
specified performance period (for example, Bonus and Director’s Fees) where an
Election Form is submitted after the beginning of the service period, the
election shall be deemed to apply to the portion of the compensation that is no
greater than the total amount of compensation for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election is made over the total number of days in the
performance period.     (c)   Notwithstanding the foregoing, an Election Form
for deferral of LTIP Amounts attributable to a performance period of at least
twelve (12) months may be filed with the Committee at least six (6) months prior
to the end of such performance

-7-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

      and shall be effective with respect to all LTIP Amounts attributable to
such performance period to the extent permitted by Code Section 409A and related
Treasury guidance or Regulations.     (d)   Each Director or selected Employee
who is eligible to participate in the Plan shall commence participation in the
Plan on the date that the Committee determines, in its sole discretion, that the
Director or Employee has met all enrollment requirements set forth in this Plan
and required by the Committee, including returning all required documents to the
Committee within the specified time period. Notwithstanding the foregoing, the
Committee shall process such Participant’s deferral election as soon as
administratively practicable after such deferral election is submitted to and
accepted by the Committee.     (e)   If a Director or an Employee fails to meet
all requirements contained in this Section 2.2 within the period required, that
Director or Employee shall not be eligible to participate in the Plan during
such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees in the following minimum amounts for each deferral elected:

      Deferral   Minimum Amount
Base Salary, Bonus, and/or LTIP Amounts
  $2,000 aggregate
Director Fees
  $0

      If the Committee determines, in its sole discretion, prior to the
beginning of a Plan Year that a Participant has made an election for less than
the stated minimum amounts, or if no election is made, the amount deferred shall
be zero. If the Committee determines, in its sole discretion, at any time after
the beginning of a Plan Year that a Participant has deferred less than the
stated minimum amounts for that Plan Year, any amount credited to the
Participant’s applicable Annual Account as the Annual Deferral Amount for that
Plan Year shall be distributed to the Participant within sixty (60) days after
the last day of such Plan Year.     (b)   Short Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum Annual Deferral Amount shall be an amount equal to the
minimum set forth above, multiplied by a

-8-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

3.2   Maximum Deferral.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees up to the following maximum percentages for each deferral
elected:

            Deferral   Maximum Percentage
Base Salary
    80 %  
Bonus
    90 %  
LTIP Amounts
    90 %  
Director Fees
    100 %  

  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount shall be limited to the applicable percentage of the amounts
which could otherwise be deferred pursuant to Section 2.2 above.

3.3   Election to Defer; Effect of Election Form

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
    (b)   Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new Election Form to the Committee, in accordance with its rules and
procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made. If no such Election Form is timely delivered for a Plan
Year, the Annual Deferral Amount shall be zero for that Plan Year.     (c)  
Performance-Based Compensation. Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to “performance-based compensation” based on services performed over
a period of at least twelve (12) months, may be made by timely delivering an
Election Form to the Committee, in accordance with its rules and procedures, no
later than six (6) months before the end of the performance service period.
“Performance-based compensation” shall be compensation, the payment or amount of
which is contingent on pre-established organizational or individual

-9-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

      performance criteria, that satisfies the requirements of Code Section 409A
and related Treasury guidance or Regulations. In order to be eligible to make a
deferral election for performance-based compensation, a Participant must perform
services continuously from a date no later than the date upon which the
performance criteria for such compensation are established through the date upon
which the Participant makes a deferral election for such compensation. In no
event shall an election to defer performance-based compensation be permitted
after such compensation has become both substantially certain to be paid and
readily ascertainable.     (d)   Compensation Subject to Risk of Forfeiture.
With respect to compensation (i) to which a Participant has a legally binding
right to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may, in its sole discretion, determine that an
irrevocable deferral election for such compensation may be made by timely
delivering an Election Form to the Committee in accordance with its rules and
procedures, no later than the 30th day after the Participant obtains the legally
binding right to the compensation, provided that the election is made at least
twelve (12) months in advance of the earliest date at which the forfeiture
condition could lapse.

3.4   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, LTIP Amounts
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, LTIP Amounts or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to the Participant’s Annual Account
for such Plan Year at the time such amounts would otherwise have been paid to
the Participant.   3.5   Company Contribution Amount.

  (a)   For each Plan Year, an Employer may credit amounts to a Participant’s
Annual Account in accordance with employment or other agreements entered into
between the Participant and the Employer, which amounts shall be part of the
Participant’s Company Contribution Amount for that Plan Year. Such amounts shall
be credited to the Participant’s Annual Account for the applicable Plan Year on
the date or dates prescribed by such agreements.     (b)   For each Plan Year,
an Employer, in its sole discretion, may, but is not required to, credit an
amount to any Participant’s Annual Account under this Plan, which amount shall
be part of the Participant’s Company Contribution Amount for that Plan Year. The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any

-10-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Contribution Amount for that Plan Year. The
Company Contribution Amount described in this Section 3.5(b), if any, shall be
credited to the Participant’s Annual Account for the applicable Plan Year on a
date or dates to be determined by the Committee, in its sole discretion.

3.6   Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be equal to (i) the amount, if any, by
which the Participant’s match in the 401(k) Plan is reduced due to the
Participant’s deferral of Base Salary and Bonus into this Plan for the Plan
Year, and (ii) the additional contribution, if any, that would have otherwise
been credited to the Participant as a match in the 401(k) Plan had it been
possible for the Company to take into account compensation in excess of the
limit contained in Code Section 401(a)(17). A Participant’s Restoration Match
Amount, if any, shall be determined as if the Participant had made the maximum
elective deferral into the 401(k) Plan permitted by Code Section 402(g). The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee, in its sole discretion.   3.7   Crediting of
Amounts after Benefit Distribution. Notwithstanding any provision in this Plan
to the contrary, should the complete distribution of a Participant’s vested
Account Balance occur prior to the date on which any portion of (i) the Annual
Deferral Amount that a Participant has elected to defer in accordance with
Section 3.3, (ii) the Company Contribution Amount, or (iii) the Company
Restoration Matching Amount, would otherwise be credited to the Participant’s
Account Balance, such amounts shall not be credited to the Participant’s Account
Balance, but shall be paid to the Participant in a manner determined by the
Committee, in its sole discretion.   3.8   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her deferrals
of Base Salary, Bonus, LTIP Amounts and Director’s Fees.     (b)   A Participant
shall be vested in the portion of his or her Account Balance attributable to any
Company Contribution Amounts, plus amounts credited or debited on such amounts
(pursuant to Section 3.9), in accordance with the vesting schedule(s) set forth
in his or her Plan Agreement, employment agreement or any other agreement
entered into between the Participant and his or her Employer. If not addressed
in such agreements, a Participant shall vest in the portion of his or her
Account Balance attributable to any Company Contribution Amounts, plus amounts
credited or debited on such amounts (pursuant to Section 3.9), in accordance
with the vesting schedule declared by the Committee in its sole discretion.    
(c)   A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts (pursuant to Section 3.9), only to the extent

-11-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

      that the Participant would be vested in such amounts under the provisions
of the 401(k) Plan, as determined by the Committee in its sole discretion.    
(d)   Notwithstanding anything to the contrary contained in this Section 3.8, in
the event of a Change in Control, or upon a Participant’s Retirement, death
while employed by an Employer, or Disability, any amounts that are not vested in
accordance with Sections 3.8(b) or 3.8(c) above, shall immediately become 100%
vested (if it is not already vested in accordance with the above vesting
schedules).     (e)   Notwithstanding subsection 3.8(d) above, the vesting
schedules described in Sections 3.8(b) and 3.8(c) shall not be accelerated upon
a Change in Control to the extent that the Committee determines that such
acceleration would cause the deduction limitations of Section 280G of the Code
to become effective. In the event of such a determination, the Participant may
request independent verification of the Committee’s calculations with respect to
the application of Section 280G. In such case, the Committee must provide to the
Participant within ninety (90) days of such a request an opinion from a
nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). The opinion shall state the Accounting Firm’s opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.     (f)   Section 3.8(e) shall not
prevent the acceleration of the vesting schedules described in Sections 3.8(b)
and 3.8(c) if such Participant is entitled to a “gross-up” payment, to eliminate
the effect of the Code Section 4999 excise tax, pursuant to his or her
employment agreement or other agreement entered into between such Participant
and the Employer.

3.9   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least thirty (30) days after the day
on which the Committee gives Participants advance written notice of such change.
    (b)   Election of Measurement Funds. A Participant, in connection with his
or her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her

-12-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

      Account Balance. If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant’s Account Balance
shall automatically be allocated into the lowest-risk Measurement Fund, as
determined by the Committee, in its sole discretion. The Participant may (but is
not required to) elect, by submitting an Election Form to the Committee that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section 3.9(b) may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.     (c)   Proportionate Allocation. In making any
election described in Section 3.9(b) above, the Participant shall specify on the
Election Form, in increments of one percent (1%), the percentage of his or her
Account Balance or Measurement Fund, as applicable, to be allocated/reallocated.
    (d)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.     (e)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or

-13-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.10   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with this Section 3.10.     (b)   Company Restoration
Matching Amounts and Company Contribution Amounts. When a Participant becomes
vested in a portion of his or her Account Balance attributable to any Company
Restoration Matching Amounts and/or Company Contribution Amounts, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
Base Salary, Bonus and/or LTIP Amounts that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Restoration Matching Amount or
Company Contribution Amount, as applicable, in order to comply with this
Section 3.10.     (c)   Distributions. The Participant’s Employer(s), or the
trustee of the Trust, shall withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Employer(s), or the trustee of the Trust, in
connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Financial Emergencies

4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.9 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year

-14-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

    designated by the Participant (the “Scheduled Distribution Date”). The Plan
Year designated by the Participant must be at least three (3) Plan Years after
the end of the Plan Year to which the Participant’s deferral election described
in Section 3.3 relates. By way of example, if a Scheduled Distribution is
elected for Annual Deferral Amounts that are earned in the Plan Year commencing
January 1, 2006, the earliest Scheduled Distribution Date that may be designated
by a Participant would be January 1, 2010, and the Scheduled Distribution would
become payable during the sixty (60) day period commencing immediately after
such Scheduled Distribution Date.   4.2   Postponing Scheduled Distributions. A
Participant may elect to postpone a Scheduled Distribution described in
Section 4.1 above, and have such amount paid out during a sixty (60) day period
commencing immediately after an allowable alternative distribution date
designated by the Participant in accordance with this Section 4.2. In order to
make this election, the Participant must submit a new Scheduled Distribution
Election Form to the Committee in accordance with the following criteria:

  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;
and     (b)   The new Scheduled Distribution Date selected by the Participant
must be the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and     (c)   The election of
the new Scheduled Distribution Date shall have no effect until at least twelve
(12) months after the date on which the election is made.

4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a distribution under Articles 5,
6, 7, 8, or 9, any Annual Deferral Amount that is subject to a Scheduled
Distribution election under Section 4.1 shall not be paid in accordance with
Section 4.1, but shall be paid in accordance with the other applicable Article.
Notwithstanding the foregoing, the Committee shall interpret this Section 4.3 in
a manner that is consistent with Code Section 409A and other applicable tax law.
  4.4   Unforeseeable Financial Emergencies.

  (a)   If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below. The payout, if any, from
the Plan shall not exceed the lesser of (i) the Participant’s vested Account
Balance, calculated as of the close of business on or around the date on which
the amount becomes payable, as determined by the Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Financial
Emergency, plus amounts necessary to pay Federal, state, or local income taxes
or penalties reasonably anticipated as a result of the distribution.
Notwithstanding the foregoing, a Participant may not receive a payout from the
Plan to the extent that the

-15-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

      Unforeseeable Financial Emergency is or may be relieved (A) through
reimbursement or compensation by insurance or otherwise, (B) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (C) by cessation of deferrals under
this Plan.     (b)   If the Committee, in its sole discretion, approves a
Participant’s petition for payout from the Plan, the Participant shall receive a
payout from the Plan within sixty (60) days of the date of such approval, and
the Participant’s deferrals under the Plan shall be terminated as of the date of
such approval.     (c)   In addition, a Participant’s deferral elections under
this Plan shall be terminated to the extent the Committee determines, in its
sole discretion, that termination of such Participant’s deferral elections is
required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain
a hardship distribution from an Employer’s 401(k) Plan. If the Committee
determines, in its sole discretion, that a termination of the Participant’s
deferrals is required in accordance with the preceding sentence, the
Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.     (d)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and other applicable tax law.

ARTICLE 5
Change in Control Benefit

5.1   Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, or (ii) to have his or her Account Balance remain in the Plan
upon the occurrence of a Change in Control and to have his or her Account
Balance remain subject to the terms and conditions of the Plan. If a Participant
does not make any election with respect to the payment of the Change in Control
Benefit, then such Participant’s Account Balance shall remain in the Plan upon a
Change in Control and shall be subject to the terms and conditions of the Plan.
  5.2   Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than sixty
(60) days after the Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, the Committee shall interpret all provisions in this Plan relating to
a Change in Control Benefit in a manner that is consistent with Code
Section 409A and other applicable tax law.

-16-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
ARTICLE 6
Retirement Benefit

6.1   Retirement Benefit. A Participant who Retires shall receive or commence
receiving his or her vested Account Balance as soon as administrative feasible
following the Participant’s Benefit Distribution Date.   6.2   Payment of
Retirement Benefit.

  (a)   In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to an Annual Installment
Method of up to fifteen (15) years. Notwithstanding the foregoing, with respect
to any Employer contributions credited to a Participant’s 2005 Annual Account
during the first Plan Year, or if a Participant does not make any election with
respect to the payment of an Annual Account, the Participant shall be deemed to
have initially elected to receive such Annual Account as a lump sum.     (b)   A
Participant may change the form of payment for an Annual Account by submitting
an Election Form to the Committee in accordance with the following criteria:

  (i)   The election to modify the form of payment for such Annual Account shall
have no effect until at least twelve (12) months after the date on which the
election is made; and     (ii)   The payment related to such Annual Account
shall be delayed at least five (5) years from the originally scheduled Benefit
Distribution Date for such Annual Account, as described in Section 1.8(a).

      For purposes of applying the requirements above, the right to receive an
Annual Account in installment payments shall be treated as the entitlement to a
single payment. The Committee shall interpret all provisions relating to an
election described in this Section 6.2 in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations.         The Election
Form most recently accepted by the Committee in accordance with the criteria set
forth above shall govern the payout of the applicable Retirement Benefit.    
(c)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Benefit Distribution Date.
Remaining installments, if any, shall continue in accordance with the
Participant’s election for each Annual Account and shall be paid no later than
sixty (60) days after each anniversary of the Benefit Distribution Date.

-17-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
ARTICLE 7
Termination Benefit

7.1   Termination Benefit. A Participant who experiences a Termination of
Employment shall receive or commence receiving, as a Termination Benefit, his or
her vested Account Balance, as soon as administratively feasible following such
Participant’s Benefit Distribution Date.   7.2   Payment of Termination Benefit.

  (a)   In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account in the form of a lump sum or pursuant to an Annual Installment
Method of up to five (5) years. Notwithstanding the foregoing, with respect to
any Employer contributions credited to a Participant’s 2005 Annual Account
during the first Plan Year, or if a Participant does not make any election with
respect to the payout of an Annual Account, then the Participant shall be deemed
to have initially elected to receive such Annual Account as a lump sum.     (b)
  A Participant may change the form of payment for an Annual Account by
submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)   The election to modify the form of payment for such Annual Account shall
have no effect until at least twelve (12) months after the date on which the
election is made; and     (ii)   The payment related to such Annual Account
shall be delayed at least five (5) years from the originally scheduled Benefit
Distribution Date for such Annual Account, as described in Section 1.8(b).

      For purposes of applying the requirements above, the right to receive an
Annual Account in installment payments shall be treated as the entitlement to a
single payment. The Committee shall interpret all provisions relating to an
election described in this Section 7.2 in a manner that is consistent with Code
Section 409A and other applicable tax law.         The Election Form most
recently accepted by the Committee in accordance with the criteria set forth
above shall govern the payout of the applicable Annual Account.     (c)   The
lump sum payment shall be made, or installment payments shall commence, no later
than sixty (60) days after the Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than sixty (60) days
after each anniversary of the Benefit Distribution Date.

-18-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
ARTICLE 8
Disability Benefit

8.1   Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.   8.2   Payment of Disability Benefit. In connection with a
Participant’s election to defer an Annual Deferral Amount, the Participant shall
elect the form in which his or her Disability Benefit shall be paid. The
Participant may elect to receive the Disability Benefit in the form of a lump
sum or pursuant to an Annual Installment Method of up to five (5) years.
Notwithstanding the foregoing, with respect to any Employer contributions
credited to a Participant’s 2005 Annual Account during the first Plan Year, or
if a Participant does not make any election with respect to the payout of an
Annual Account, the Participant shall be deemed to have initially elected to
receive such Annual Account as a lump sum. A Participant may change the form of
payment for an Annual Account by submitting an Election Form to the Committee in
accordance with the following criteria, provided that such election shall have
no effect until at least twelve (12) months after the date on which the election
is made. The Disability Benefit shall be paid to the Participant in a lump sum
payment no later than sixty (60) days after the Participant’s Benefit
Distribution Date.

ARTICLE 9
Death Benefit

9.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

9.2   Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

-19-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

10.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.   10.3   Acknowledgment. No designation
or change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.   10.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.   10.5   Doubt as to Beneficiary. If the Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.   10.6   Discharge of Obligations. The payment
of benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9
in accordance with the provisions of those Articles, and (ii) the

-20-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

    Annual Deferral Amount shall continue to be withheld during such paid leave
of absence in accordance with Section 3.3.   11.2   Unpaid Leave of Absence. If
a Participant is authorized by the Participant’s Employer to take an unpaid
leave of absence from the employment of the Employer for any reason, and such
leave of absence does not constitute a separation from service, as determined by
the Committee in accordance with Code Section 409A and related Treasury guidance
and Regulations, such Participant shall continue to be eligible for the benefits
provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the provisions of
those Articles. However, the Participant shall be excused from fulfilling his or
her Annual Deferral Amount commitment that would otherwise have been withheld
during the remainder of the Plan Year in which the unpaid leave of absence is
taken. During the unpaid leave of absence, the Participant shall not be allowed
to make any additional deferral elections. However, if the Participant returns
to employment, the Participant may elect to defer an Annual Deferral Amount for
the Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.

ARTICLE 12
Termination of Plan, Amendment or Modification

12.1   Termination of Plan Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to Terminate the
Plan. In the event of a Termination of the Plan, the Measurement Funds available
to Participants following the Termination of the Plan shall be comparable in
number and type to those Measurement Funds available to Participants in the Plan
Year preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7, 8 or 9 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination.       Notwithstanding the foregoing, to the
extent permissible under Code Section 409A and other applicable tax law, during
the thirty (30) days preceding or within twelve (12) months following a Change
in Control, an Employer shall be permitted to (i) terminate the Plan by action
of its board of directors, and (ii) distribute the vested Account Balances to
Participants in a lump sum no later than twelve (12) months after the Change in
Control, provided that all other substantially similar arrangements sponsored by
such Employer are also terminated and all balances in such arrangements are
distributed within twelve (12) months of the termination of such arrangements.

-21-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

12.2   Amendment.

  (a)   Any Employer may, at any time, amend or modify the Plan in whole or in
part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 12.3 of the Plan shall be effective.     (b)   Notwithstanding any
provision of the Plan to the contrary, in the event that the Company determines
that any provision of the Plan may cause amounts deferred under the Plan to
become immediately taxable to any Participant under Code Section 409A and
related Treasury guidance or Regulations, the Company may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines
necessary or appropriate to preserve the intended tax treatment of the Plan
benefits provided by the Plan and/or (ii) take such other actions as the Company
determines necessary or appropriate to comply with the requirements of Code
Section 409A and related Treasury guidance or Regulations.

12.3   Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

12.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

13.2   Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Committee

-22-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

    immediately prior to the Change in Control (whether or not such individuals
are members of the Committee following the Change in Control) may, by written
consent of the majority of such individuals, appoint an independent third party
administrator (the “Administrator”) to perform any or all of the Committee’s
duties described in Section 13.1 above, including without limitation, the power
to determine any questions arising in connection with the administration or
interpretation of the Plan, and the power to make benefit entitlement
determinations. Upon and after the effective date of such appointment, (i) the
Company must pay all reasonable administrative expenses and fees of the
Administrator, and (ii) the Administrator may only be terminated with the
written consent of the majority of Participants with an Account Balance in the
Plan as of the date of such proposed termination.   13.3   Agents. In the
administration of this Plan, the Committee or the Administrator, as applicable,
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit (including acting through a duly appointed representative)
and may from time to time consult with counsel.   13.4   Binding Effect of
Decisions. The decision or action of the Committee or Administrator, as
applicable, with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.   13.5   Indemnity of Committee.
All Employers shall indemnify and hold harmless the members of the Committee,
any Employee to whom the duties of the Committee may be delegated, and the
Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members,
any such Employee or the Administrator.   13.6   Employer Information. To enable
the Committee and/or Administrator to perform its functions, the Company and
each Employer shall supply full and timely information to the Committee and/or
Administrator, as the case may be, on all matters relating to the Plan, the
Trust, the Participants and their Beneficiaries, the Account Balances of the
Participants, the compensation of its Participants, the date and circumstances
of the Retirement, Disability, death or Termination of Employment of its
Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s

-23-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
Employer. The Plan shall supplement and shall not supersede, modify or amend any
other such plan or program except as may otherwise be expressly provided.
ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   15.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, but no later than ninety (90) days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90) day period. In no
event shall such extension exceed a period of ninety (90) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

-24-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

15.3   Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

-25-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).   16.2   Interrelationship of
the Plan and the Trust. The provisions of the Plan and the Plan Agreement shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.   16.3   Distributions From the Trust. Each
Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.

ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
  17.2   Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.   17.3   Employer’s Liability. An
Employer’s liability for the payment of benefits shall be defined only by the
Plan and the Plan Agreement, as entered into between the Employer and a
Participant. An Employer shall have no obligation to a Participant under the
Plan except as expressly provided in the Plan and his or her Plan Agreement.  
17.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any,

-26-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

    payable hereunder, or any part thereof, and all rights to which are
expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.   17.5   Not a Contract of
Employment. The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between any Employer and the Participant.
Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for any reason, or no reason,
with or without cause, and with or without notice, unless expressly provided in
a written employment agreement. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of any Employer, either as
an Employee or a Director, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.   17.6   Furnishing
Information. A Participant or his or her Beneficiary will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.   17.7   Terms. Whenever any words are used herein in the masculine,
they shall be construed as though they were in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.   17.8
  Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.   17.9   Governing Law. Subject to ERISA,
the provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Texas without regard to its conflicts of laws
principles.

-27-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

17.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Service Corporation International
Attn: Managing Director, Human Resources
1929 Allen Pkwy.
Houston, TX 77019

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   17.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   17.14   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   17.15   Court Order. The Committee is authorized
to comply with any court order in any action in which the Plan or the Committee
has been named as a party, including any action involving a determination of the
rights or interests in a Participant’s benefits under the

-28-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan

    Plan. Notwithstanding the foregoing, the Committee shall interpret this
provision in a manner that is consistent with Code Section 409A and other
applicable tax law. In addition, if necessary to comply with a qualified
domestic relations order, as defined in Code Section 414(p)(1)(B), pursuant to
which a court has determined that a spouse or former spouse of a Participant has
an interest in the Participant’s benefits under the Plan, the Committee, in its
sole discretion, shall have the right to immediately distribute the spouse’s or
former spouse’s interest in the Participant’s benefits under the Plan to such
spouse or former spouse.   17.16   Distribution in the Event of Income Inclusion
Under 409A. If any portion of a Participant’s Account Balance under this Plan is
required to be included in income by the Participant prior to receipt due to a
failure of this Plan to meet the requirements of Code Section 409A and related
Treasury guidance or Regulations, the Participant may petition the Committee or
Administrator, as applicable, for a distribution of that portion of his or her
Account Balance that is required to be included in his or her income. Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the portion of his or her Account Balance required
to be included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan. If the petition is granted, such distribution shall be made
within ninety (90) days of the date when the Participant’s petition is granted.
Such a distribution shall affect and reduce the Participant’s benefits to be
paid under this Plan.   17.17   Deduction Limitation on Benefit Payments. If an
Employer reasonably anticipates that the Employer’s deduction with respect to
any distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution from this Plan is deductible,
the Employer may delay payment of any amount that would otherwise be distributed
from this Plan. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.9 above. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m).   17.18  
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and

-29-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.
     IN WITNESS WHEREOF, the Company has signed this Plan document as of
                                        , 2005.

                  “Company”    
 
                Service Corporation International, a Texas         corporation  
 
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

-30-



--------------------------------------------------------------------------------



 



Service Corporation International
2005 Executive Deferred Compensation Plan
APPENDIX A
LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE
SECTION 409A AND RELATED TREASURY GUIDANCE
Unless otherwise provided below, the capitalized terms below shall have the same
meaning as provided in the Plan.

1.1   Limited Period to Cancel the Deferral of the Transfer Amount.
Notwithstanding any provisions of the Plan to the contrary, and in accordance
with Q&A-20 of Notice 2005-1, as incorporated into the proposed Treasury
Regulations for Code Section 409A, the Committee, in its sole discretion, may
provide a limited opportunity for the individuals who participated in the
Director Deferred Compensation Plan to cancel the entire deferral of his or her
Transfer Amount, by submitting an Election Form to the Committee prior to the
deadline established by the Committee, which in no event shall be later than
December 31, 2005. All amounts that are subject to cancellation shall be
includible in the Participant’s income during calendar year 2005.

1.2   Opportunity to Make New Distribution Elections. Notwithstanding the
required deadline for the submission of an initial distribution elections under
Articles 5, 6, 7 and 8, and in accordance with Q&A-19(c) of Notice 2005-1, as
incorporated into the proposed Treasury Regulations for Code Section 409A, any
Participant who participated in the Director Deferred Compensation Plan may
elect the form in which his or her Transfer Amount, if any, will be paid upon
his or her Retirement, Termination of Employment and Disability, and may elect
to receive his or her entire Account Balance (including the Transfer Amount)
upon the occurrence of a Change in Control. In order to make an election in
accordance with this Section, the Participant must submit an Election Form to
the Committee prior to the deadline established by the Committee in compliance
with Code Section 409A and related Treasury guidance. If a Participant does not
make new distribution election in accordance with this Section, the Participant
shall be deemed to have elected to receive the Retirement Benefit, Termination
Benefit or Disability Benefit, as applicable, attributable to his or her
Transfer Amount in a lump sum.       For purposes of clarification, any
distribution election made under this Section is intended to comply with the
requirements of Q&A-19(c) of Notice 2005-1 and shall not be considered to be a
change (for purposes of Code Section 409A or the Plan) to a Participant’s
distribution election previously submitted under the Directors Deferred
Compensation Plan. Following the deadline established by the Committee, in its
sole discretion, for exercising the right provided in this Section, a
Participant may only change his or her distribution election for the Transfer
Amount in accordance with the terms and conditions of the Plan.

-31-